Citation Nr: 0947896	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and left 
shoulder disorders.

2.  Entitlement to service connection for disorders of the 
thoracic spine and of the lumbar spine.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from January 17, 2002, to 
May 2, 2002.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which, in part, denied the 
appellant's claims of entitlement to service connection for 
disorders of the shoulders and the spine.  The appellant has 
represented himself throughout the course of the appeal.

In June 2006, the Board remanded the case to the RO for the 
scheduling of a personal hearing.  The RO subsequently 
scheduled the appellant for such a hearing to be held on 
November 7, 2006.  However, the appellant failed to report 
for that hearing.  Therefore, as there is no current 
outstanding hearing request, the case is ready for appellate 
review.

The Board notes that the appellant has submitted claims for 
increased ratings for his right and left knee disabilities, 
as well as claims for service connection for left ankle and 
neck disorders.  As the RO has apparently not yet issued a 
rating decision addressing those claims, these matters are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the two issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his orthopedic symptoms relating to his shoulders 
and spine.

In his October 2003 application for benefits, the appellant 
indicated that he was seeking service connection for a low 
back disability.  The U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam), a case in which various psychiatric diagnoses 
had been rendered, pointed out that Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), cuts both ways and a claimant cannot be 
held to a hypothesized diagnosis - one he is incompetent to 
render when determining what his actual claim may be.  The 
Court found that VA should have considered alternative 
current conditions within the scope of the filed claim and 
that diagnoses which arise from the same symptoms for which 
the claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, the service connection claims herein should 
not be strictly limited to the lumbar spine or shoulder pain, 
and other relevant diagnoses should be considered on remand.

Review of the appellant's service medical treatment records 
reveals that he sought treatment for a complaint of pain in 
his knees, shoulders, and chest that had lasted for seven 
days.  On physical examination of the appellant's shoulders, 
there was positive tenderness to palpation of the anterior 
shoulder.  Strength testing was 4/5.  Mild pain was noted on 
range of motion testing.  The Apley's scratch test was 
positive.  The clinical assessment was anterior shoulder 
pain.

Post-service private medical records include reports from MRI 
testing of the appellant's shoulders.  The testing took place 
in February 2008, and revealed findings in the left 
supraspinatous tendon and subscapularis tendon compatible 
with tendonopathy.  There was also an apparent tear of the 
anterior glenoid labrum.  The findings for the right shoulder 
included tendinitis and peritendonopathy.  There was a 
suggestion of a tear of the glenoid labrum.  

The appellant has not been afforded any VA examination of his 
shoulders.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
shoulder conditions while he was in service that have 
continued to the present.  He has presented written 
statements to that effect.  In addition, there is in-service 
medical evidence showing treatment for shoulder problems.  In 
light of the existence of credible evidence of continuity of 
symptoms capable of lay observation, the Board finds that the 
duty to assist in this case requires that a VA medical 
opinion should be obtained on remand.

Furthermore, the issue of entitlement to secondary service 
connection for spinal disorders as due to the appellant's 
service-connected orthopedic disabilities or, in the 
alternative, by way of aggravation, has been raised.  The 
current medical evidence of record indicates that the 
appellant has degenerative disc disease (DDD) and/or 
degenerative joint disease (DJD) at T11-12, T12-L1, L4-5 and 
L5-S1.  He also has small Schmorl's nodes at the endplates of 
T12-L1.  The appellant is currently service-connected for a 
right knee disability and for a left knee disability.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Moreover, there is no indication that the RO 
considered any application of the theory of secondary service 
connection, under 38 C.F.R. § 3.310, to the question of 
whether any of the appellant's current spinal pathology is 
etiologically related to service-connected disability.  
Further development of the medical evidence relating to 
secondary service connection is necessary, and adjudication 
on this basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA or other 
government) who have treated him for his 
claimed shoulder and spine pathology.  
After securing the necessary release(s), 
the AMC/RO should obtain all associated 
records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant 
should also be informed of the negative 
results and be given opportunity to secure 
the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent, onset date and etiology of 
his claimed shoulder and spine pathology.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
studies, such as X-rays, deemed necessary 
should be performed.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any right or left shoulder 
disorder and any thoracic or lumbar spine 
disorder found.  The examiner should offer 
an opinion as to whether the onset of any 
current disorder(s) is/are attributable to 
the appellant's active military service, 
as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic right or left shoulder 
disorder?  If so, list each diagnosis.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veteran's claimed shoulder pathology had 
its onset during his military service 
from January 2002 to May 2002?  The 
examiner should discuss the clinical 
significance of the Veteran's treatment 
for shoulder complaints in February 
2002, to include the clinical 
significance of the tenderness to 
palpation, decreased strength, pain on 
motion and positive Apley's scratch 
test, and particularly in relation to 
his current complaints.

(c)  Is the Veteran currently diagnosed 
with any chronic thoracic or lumbar 
spine disorder?  If so, list each 
diagnosis.

(d) What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder that any of the 
Veteran's claimed thoracic or lumbar 
spine pathology had its onset during his 
military service from January 2002 to 
May 2002?

(e)  If arthritis is diagnosed, please 
state whether its onset was within one 
year of the Veteran's separation from 
service in May 2002.

(f)  If the onset of any of the claimed 
conditions was not during the Veteran's 
active service from January 2002 to May 
2002, is any portion of the Veteran's 
current claimed pathology related to 
either one of his service-connected knee 
disabilities, including by way of 
aggravation?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

5.  Upon receipt of the VA medical 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner 
for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claims.  The 
AMC/RO should ensure that direct, 
presumptive, aggravation, and secondary 
theories of service connection are 
considered.

7.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC) and given an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

